Citation Nr: 0800462	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-01 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a left knee disability, 
claimed as secondary to a service-connected right ankle 
(fibula) disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1974 to April 1976 and from October 1980 to August 
1984.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  The matter was before the Board in May 2006 
when it was remanded for further development.

Although the RO reopened, and denied on de novo review, the 
claim of service connection for a left knee disability, the 
question of whether new and material evidence has been 
received to reopen such claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end; hence, what the RO may have determined 
in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The 
Board has characterized the claim accordingly.


FINDINGS OF FACT

1.  A July 1996 rating decision denied service connection for 
a left knee disability as secondary to the veteran's service-
connected right ankle/fibula disability essentially on the 
basis that there was no evidence of a relationship between 
the two disabilities; he perfected an appeal of that 
decision, but in written correspondence received in May 1999 
withdrew that appeal.

2.  Evidence received since the July 1996 rating decision 
does not tend to show a nexus between the veteran's left knee 
disability and his service-connected right ankle/fibula 
disability; does not relate to the unestablished fact 
necessary to substantiate the claim of secondary service 
connection for a left knee disability; and does not raise a 
reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for a left knee disability as 
secondary to a service-connected right ankle/fibula 
disability may not be reopened.  38 U.S.C.A. § 5108, 7105 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006) the U.S. Court of 
Appeals for Veterans Claims (Court) held that VCAA notice in 
a claim to reopen must include (with some degree of 
specificity) notice of the basis for the prior denial of the 
claim, notice of the evidence and information necessary to 
reopen the claim, and notice of the evidence and information 
necessary to establish the underlying claim of service 
connection.  

Pursuant to the Board's remand, a June 2006 letter provided 
the veteran VCAA notice, including of what was necessary to 
establish the underlying claim of secondary service 
connection, and of his and VA's responsibilities in claims 
development.  The letter specifically advised him that to 
reopen the claim he needed to submit new and material 
evidence.  Although complete notice of what is needed to 
reopen the claim was not provided before the initial 
unfavorable decision in the matter, essentially complete 
notice was provided after the Board's remand, and the claim 
to reopen was thereafter readjudicated.  See July 2007 
supplemental statement of the case.  Consequently, any 
earlier notice content or timing defect was cured, and the 
veteran is not prejudiced by any such defect.

Given that the claim to reopen is being denied, whether or 
not the veteran received timely notice regarding disability 
ratings and effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)) is moot.  Regardless, 
such notice was provided (per the Board's remand) in the June 
2006 VCAA letter.

Regarding VA's duty to assist, the veteran has not identified 
any pertinent evidence that is outstanding.  Notably, the 
duty to assist by arranging for a VA examination or obtaining 
a medical opinion does not attach until a previously denied 
claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  (However, 
the RO did arrange for an examination in August 2003.)  The 
VCAA left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a 
previously and finally denied claim before the duty to assist 
provisions of the VCAA are fully applicable to the claim.  
38 U.S.C.A. § 5103A(f) (West 2002); see also Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Board finds 
that VA has met its assistance obligations in this case.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review.




B.		Factual Background, Legal Criteria, and Analysis

Generally, a rating decision denying a claim for VA benefits 
that was not appealed (to include where an appeal was 
withdrawn) is final based on the evidence of record at the 
time of the decision, and may not be reopened or allowed 
based on such evidence.  38 U.S.C.A. § 7105.  However, if new 
and material evidence is presented or secured with respect to 
such claim, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  This regulation was revised effective 
for claims to reopen filed on and after   August 29, 2001.  
Since the instant claim to reopen was filed after that date 
(in May 2003), the current definition applies. 

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

A July 1996 rating decision denied service connection for a 
left knee disability as secondary to the veteran's service-
connected right ankle/fibula disability essentially on the 
basis that there was no evidence of a nexus between the two 
disabilities.  In November 1996 the veteran perfected an 
appeal of that decision; in correspondence received in May 
1999, he withdrew the appeal.

In a filing in May 2003, the veteran sought to reopen the 
claim of service connection for a left knee disability as 
secondary to his service-connected right ankle/fibula 
disability.

Evidence of record at the time of the July 1996 rating 
decision consisted essentially of the veteran's service 
medical records (SMRs), which are silent for left knee 
disability.  The SMRs show that the veteran sustained a 
fracture of the right distal fibula in service.  Service 
connection for residuals of the fracture, to include 
arthritis of the ankle, was established by a January 1985 
rating decision. 

Evidence received since the July 1996 rating decision 
consists essentially of July 1997 to April 1998 VA treatment 
records which contain no mention of a left knee disability, 
VA treatment records from July 2001 to September 2004 which 
show treatment for a left knee disability (to include surgery 
for advanced osteoarthritis of the left knee); the report of 
an August 2003 VA examination when the examiner opined that 
favoring of the right ankle could not be found to have 
accelerated left ankle arthritis without resort to "a fair 
amount of speculation"; a July 2006 statement from Dr. C.B. 
reports that the veteran has postoperative severe and 
advanced left knee arthritis and as a result of associated 
pain has been subjecting his right ankle to excessive 
stresses; and statements from the veteran.

As the claim was previously denied because the left knee 
disability was not shown to be related to (caused or 
aggravated by) the veteran's service-connected right ankle 
disability, for evidence received since to be new and 
material, it must relate to this unestablished fact, i.e., it 
must tend to show the left knee disability was indeed caused 
or aggravated by the veteran's service-connected right ankle 
disability. 

VA and private treatment records as well as the statements 
submitted are new in that they were not of record (and 
considered by the RO) in July 1996.  However, they are not 
material evidence as they do not bear directly and 
substantially upon the matter under consideration.  While the 
records show unequivocally that the veteran has a left knee 
disability (postoperative, severe, advanced, arthritis), they 
do not tend to show that the left knee disability was caused 
or aggravated by the right ankle disability.  [Notably, Dr. 
C.B. opined that left knee disability pain caused the veteran 
to place stress on his right ankle, not vice versa.]  

Inasmuch as it indicates that favoring the right ankle could 
not be found to have accelerated left knee arthritis without 
resort to a fair amount of speculation, the August 2003 VA 
examination report is not probative of the veteran's claim.  
Because the veteran is a layperson, his own statement 
opinions that his right ankle disability caused or aggravated 
his left ankle disability are not competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492,495 (1992).  In fact, 
no additional evidence received since the July 1996 rating 
decision is competent evidence that relates to the 
unestablished fact necessary to substantiate the underlying 
claim of service connection for left knee disability as 
secondary to the veteran's service-connected right ankle 
disability, i.e., the matter of a relationship between such 
disabilities.  Accordingly, the additional evidence received 
does not raise a reasonable possibility of substantiating the 
claim, and is not material.  Hence, the claim of service 
connection for a left knee disability as secondary to the 
veteran's service-connected right ankle disability may not be 
reopened.


ORDER

The appeal to reopen a claim of service connection for a left 
knee disability as secondary to the veteran's service-
connected right ankle/fibula disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


